Citation Nr: 1749590	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sinus condition.


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service in the US Army from June 1974 to June 1978, from October 2005 to October 2006, and in the US Army Reserves from October 2009 to October 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

While the issue of entitlement to service connection for migraine headaches was on appeal, the Veteran was granted service connection for this disorder in September 2015.  Therefore, this issue is no longer on appeal.


FINDING OF FACT

A sinus disorder is not currently shown.


CONCLUSION OF LAW

The criteria for service connection for a sinus disorder have not been met.  38. U.S.C.A. §§ 1101, 1111, 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in October 2010. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for a sinus condition that the Veteran asserts began during active military service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases, including arthritis, that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that the Veteran has a current sinus disorder.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110  (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board determines that service connection for the Veteran's sinuses is not warranted because there is no current sinus disability.  The Veteran's service records contain evidence of the Veteran being diagnosed with and treated for sinusitis.  This includes an August 2006 care record and an August 2010 CT scan of the paranasal sinuses.  

However, there is no indication that the Veteran suffered from a sinus disorder after service and during the appeal period.  There is no continuity of symptomatology.  The first investigation of record of a possible sinus disorder since the Veteran's October 2010 separation is a February 2011 radiology report showing that the Veteran's paranasal sinuses are clear.  This is corroborated by the Veteran's February 2011 VA examination report, which notes a normal x-ray study and clear paranasal sinuses with no sinus disease.  Medical records as recent as an October 2013 visit indicate that the Veteran is negative for sinus disease.  Since then, there has been no indication of a current sinus disorder during the period on appeal.

Diagnosis or symptoms of a current disability is the threshold requirement for both direct and secondary service connection.  See Sheldon v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).  Here, there is no diagnosable current disability in the Veteran's sinuses.  Without a current disability, there can be no service connection.   While the Veteran asserts that he is being treated for sinusitis, there is no objective evidence that he is being treated for that specific condition, as opposed to conditions with similar symptoms, such as headaches and allergic rhinitis, both of which are service-connected.

For the foregoing reasons, the Board cannot grant service connection for sinusitis at this time.


ORDER

Service connection for a sinus disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


